NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WESLEY ANDREW FOX,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1756
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.